FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2021

                                     No. 04-21-00049-CV

                 IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00061
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
       This is an accelerated appeal from an order terminating the parental rights of Thomas M.
and Sheila F. The clerk’s record and reporter’s record have been filed and appellants’ briefs are
due on April 5, 2021.

        On March 19, 2021, interveners, G.Z. and S.R., filed a Suggestion of Death and Motion
to Dismiss, stating appellant Thomas M. died on or about February 26, 2021, and asking this
court to dismiss his appeal. In their motion, interveners contend appellant Sheila F. “confirmed
through her attorney, that Appellant, [Thomas M.] has died.” Attached to the motion is a
newspaper article about the death of an individual named ‘Thomas Mack.” No other
documentation supporting Thomas M.’s death has been provided to this court, nor do interveners
allege they have the authority to act on behalf of Thomas M. or his estate.

       On March 23, 2021, this court ordered appellant Sheila F. and the Texas Department of
Family and Protective Services to file responses to interveners’ Suggestion of Death and Motion
to Dismiss no later than April 2, 2021. On March 24, 2021, Sheila F. filed a
response acknowledging that Thomas M. had died and urging this court to request a response
from Thomas M.’s attorney, Mr. Shawn Sheffield.

      Mr. Sheffield is hereby ORDERED to file a response to interveners’ Suggestion of Death
and Motion to Dismiss no later than April 2, 2021.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court